5/22/2020     Case: 1:20-cv-01545 Document #: Melrose
                                              17-2 Filed:      05/26/20
                                                      Park, IL Code         Page 1 of 1 PageID #:148
                                                                    of Ordinances

9.08.020 - Interfering with village o cials.

        It is unlawful for any person to interfere with, hinder or resist any officer or employee of the village,
  while engaged in the duties of his or her office or employment.

  (Prior code § 134.22)




                                                                                                         Ex. 2
                                                                                                                    1/1
